Title: From John Adams to United States Congress, 16 May 1797
From: Adams, John
To: United States Congress



Fellow Citizens of the Senate & of the House of Representatives
16 May 1797

On addressing myself to the Senators & Representatives of the United States, it would have afforded me the most sincere satisfaction to have been able to congratulate you on the restoration of peace to the nations of Europe whose contentions have endangered our tranquillity & to have invited your attention only to such measures as ordinarily occur, in managing the concerns of an extensive and flourishing nation.
But though the time and manner of your being convened and the situation of our Country in relation to a foreign power, indicate the necessity of extraordinary councils, yet we have still abundant cause for gratitude to the Supreme Dispenser of National Blessings.
To the excercise of this gratitude we are invited by the contemplation of peace and plenty, civil & religious liberty, social and domestic happiness & the rapid progress and acquisitions of peaceable industry through extensive regions.—While other States are afflicted by foreign war, or convulsed by domestic agitations, the United states present the pleasing and consoling spectacle of a numerous people, governed by mild laws, satisfied with the possession of their undoubted rights, neither envying the advantages or fearing the power of other nations, and solicitous only for the maintenance of order & justice & the preservation of liberty—To prolong this happy condition all your deliberations will be directed.
A reference to the communications which were laid before Congress at their last session will inform you of the discontents which have been manifested by the French Republic, & the molestations of our Trade under countenance of authority from that Nation;—On reviewing the proceedings of the Executive, I find, that as soon as the complaints to our Minister in Paris, assumed a specific form, measures were promptly taken for entering upon such discussions, as the importance of the subject required. A Minister Plenipotentiary was accordingly designated who was specially instructed to make such explanations of the principles & conduct of the Government of the United States, as it might be reasonably expected would have effaced  unfavourable impressions & restored cordiality & friendship.
It is with regret I add, that the conduct of France has in no respect reciprocated the amicable dispositions of the United States, Instead of receiving the explanations tendered by this government, the Executive Directory have declared that they will not receive nor acknowledge another Minister Plenipotentiary from the United States, untill the complaints which have been preferred, shall have been redressed, and by late advices it appears, that subsequently to this declaration our Minister recd. a peremptory order to quit the territories of the French Republic. Further particulars respecting this transaction will by my direction be communicated to you from the Department of State.
In reflecting upon this unexpected result of a pacific mission, instituted in a form and so far as my knowledge extends, conducted in a manner altogether unexceptionable, I am unable to conjecture what may be the ultimate intentions of the government of France.—Nor am I able to reconcile the stile and manner of the conduct which has lately been adopted towards this government, with those usages which have been long established between Nations, for the discussion and termination of disputes.
Being however sincerely desirous of preserving peace and friendship with all Nations & fully sensible that neither the honour nor interest of the United States forbid the repetition of advances for securing these desireable objects, I shall immediately institute measures of negociation, to be improved whenever the consent of the government of France can be obtained; and I shall not fail to hasten & promote an accomodation on terms compatible with the rights, engagements & honour of our Country.
But though it is my earnest desire, that the negociations proposed to be instituted, may produce a favourable issue, yet as the progress of the war in Europe & the general complexion of events, render it proper to be prepared for a less fortunate result, I judge it to be my indispensible duty to recommend defensive measures to your consideration.
The Commerce of the United States has become a most interesting object of attention whether it be considered in respect to the wealth & finances or strength and resources of the Nation,—any serious or permanent injury to this branch of industry would not fail to produce the most embarrassing disorders; to preserve our commerce from being gradually undermined and destroyed, it is essential that it receive adequate protection.
The arguments by which the establishment of a Naval force has on former occasions been recommended to the attention of Congress becomes more and more exemplified and confirmed by experience.—Indeed as the sufferings of our Mercantile Citizens cannot be attributed to the omission of duties demandable by the neutral situation of our Country, they are all to be resolved into the hope of impunity arising from a supposed inability on our part to afford protection. To resist the consequences of such impressions in the minds of foreign nations, & guard against the degradation and servility which they must finally impress on the American character, is an important duty of government. Without some means of protection against unjust depradations an extensive foreign commerce can only be considered as a source of national weakness & unavoidable concommitant of national dishonour.
But though the establishment of a permanent system of Naval defence appears to be requisite, I am sensible that it cannot be so speedily organised as to supercede the necessity of other measures which are demanded by the exigency of the present Crisis.—Though I have thought proper to prevent the sailing of armed Vessells except on voyages to the East Indies, where general usage and the danger from Pirates appeared to render the permission proper;—yet the restriction has originated solely from a wish not to anticipate the decision of Congress on a question of National importance & not from any doubt entertained by me, of the policy & propriety of permitting our Vessells to employ means of defence while engaged in a lawful Commerce.—It remains for Congress to prescribe such regulations as well enable our seafaring Citizens to defend themselves against aggressions of the Law of Nations;—and at the same time restrain them from committing acts of hostility against the powers at War,—(or to enforce by suitable provisions, the existing instructions which forbid the sailing of armed Vessells.)
It appears that many, if not a principal part of the small Cruizers, whose depradations have been most injurious, have been built & partially equipped in the United States;—though a remedy appears to be attended with great difficulty, yet I have thought it my duty to present the subject generally to your consideration;—if a mode can be devised by the wisdom of Congress, to prevent the resources of the United States from being converted into the means of annoying our trade, a great evil will be prevented.
The distance of the United States from Europe and the spirit & fortitude of the people happily diminish in a great degree, if they do not render intirely improbable, invasions in time of War.—Nevertheless, the unprotected situation of some of our principal Sea Ports, renders it proper to guard against the danger of sudden & predatory incursions.
Gentlemen of the House of Representatives,
It is particularly your province to consider the state of the public finances & to adopt such measures in relation thereto, as exigencies shall be found to require.—The preservation of public credit, the regular extinguishment of the public debt, and a provision of funds to defray any extraordinary expences, will of course call for your serious attention.
Although the imposition of new burthens on your constituents, cannot be in itself agreable, yet there is no ground to doubt, that the American people will expect from you, such measures as their actual engagements, their present security, and future Interests demand.
Gentlemen of the Senate and Gentlemen of the House of Representatives.
It will I presume be admitted, that the present situation of our Country imposes an obligation upon all the Departments of Government, to adopt an explicit & decided conduct, in my situation, an exposition of the principles by which my administration will be governed, is a more than ordinary duty.
It is impossible to conceal from ourselves or from the world, that endeavours have been made to foster and establish a division between the American Government & people. To investigate the causes, which have encouraged this attempt would be unprofitable; but to repel by firm & united Councils, an aggression so derogatory from the honour & so dangerous to the Independence of the Nation, is an indispensible duty.
It was foreseen that the retirement of a Majistrate whose preeminent services, virtue and wisdom had united all hearts in his favour, would form an interesting era in our government;—the event has verified the prediction, and it must soon be decided, whether the American people will support the Government established by their voluntary consent, or whether by surrendering themselves to the direction of foreign & domestic factions, they will forfeit that honourable distinction which they have hitherto maintained:—Having never been indifferent to what concerned the interests of my Country, having devoted the best part of my life in support of its independence, having constantly witnessed the perseverance, fidelity & patriotism of my fellow Citizens on the most trying occasions, it is not for me to express a doubt:—or to abandon a cause in which my heart has long been engaged.
Convinced as my mind is, that the conduct of the government has been just & impartial to foreign Nations;—that those internal regulations which have been established by Law for the preservation of peace, are in their nature proper and that they have been fairly executed; nothing will ever be done by me, to impair the National engagements, to innovate upon principles which have been deliberately established, or to surrender in any manner the rights of the Government.—To enable me to maintain this declaration I count with entire confidence on recieving the firm and enlightened support of the National Legislature and upon the virtue & patriotism of my fellow Citizens. 
Treasury Department May 19th. 1797.The Secretary of the Treasury in obedience to the direction of the President of the United States respectfully makes the following Report;
That the Letter of Governor Mifflin to the President of the United States dated the 12th Instant contains the following requests.—
1st. That the President would direct the American Ministers in Europe to use their influence to obtain permissions from the respective Governments for exporting from Great Britain, Holland, or Hamburgh, Ten thousand Stand of Arms, for the use of the Militia of the Commonwealth of Pennsylvania.
2nd. That as the proposed importation is an object of national utility that the President would submit to the Consideration of Congress the expediency of remission of the duties payable on the importation of the said Arms;
It is the opinion of the Secretary that a compliance with the first mentioned request would be reasonable and proper, whenever the Governor shall be pleased to indicate the names of the Agents proposed to be employed;
On the second point the Secretary respectfully observes, that the recommendations of the President to Congress have generally if not always related to measures of general policy and that a deviation from this rule may be attended with inconvenience; That an exemption from duties on Arms imported for a particular State would operate as a grant to that State and ought of course to be provided for by a special Law.
Of the policy of recommending a general repeal of the Duties on Arms imported into the United States doubts are entertained, as a manufacture would thereby be discouraged which it is the public Interest to encourage & support;
All which is respectfully submitted
Oliv WolcottSecy. of the Treasy.I concur in the opinions expressed by the Secretary of the Treasury.
T. Pickering